 Case 16-13114     Doc 127    Filed 03/13/19 Entered 03/13/19 09:30:55      Desc Main
                               Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN THE MATTER OF:                            )        IN CHAPTER 7
                                             )
BRADLEY J. CHESTLER,                         )        No. 16-13114
                                             )
                Debtor(s)                    )


                                 PROOF OF SERVICE

TO:      See Attached List


      I, JOSEPH E. COHEN, state that copies of the Notice of Trustee’s Final Report and

Applications for Compensation and Deadline to Object, was sent on March 1, 2019 by

First Class U.S. Mail and/or ECF to the persons shown on the attached service list.


JOSEPH E. COHEN
COHEN & KROL
105 West Madison Street
Suite 1100
Chicago, IL 60602
312-368-0300                                      BY:/s/ Joseph E. Cohen
                Case 16-13114   Doc 127   Filed 03/13/19 Entered 03/13/19 09:30:55                     Desc Main
                                           Document     Page 2 of 2
American Express Bank FSB             American Express Travel Related Services Com   Bradley J Chestler
c/o Becket and Lee LLP                Inc                                            1552 Brandywyn Lane
PO Box 3001                           c/o Becket and Lee LLP                         Buffalo Grove, IL 60089-1003
Malvern PA 19355-0701                 PO Box 3001
                                      Malvern PA 19355-0701


IRS                                   Joel Chestler                                  Sunshine Aircraft Repair, Inc,
PO Box 7346                           681 Valley Road                                10460 52nd Street
Philadelphia, PA 19101-7346           Glencoe, IL 60022-1659                         Kenosha, WI 53144-7407




The Northern Trust Company
50 S LaSalle St
Chicago, IL 60603-1003
